UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 16-6085


KABIL ANTON DJENASEVIC,

                Plaintiff - Appellant,

          v.

UNITED STATES DEPARTMENT OF JUSTICE; UNITED STATES FEDERAL
BUREAU OF PRISONS; FEDERAL CORRECTIONAL INSTITUTION BECKLEY
HEALTH SERVICE DEPARTMENT; UNITED STATES OF AMERICA,

                Defendants - Appellees,

          and

DR. HUGHES, DDS,

                Defendant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Beckley.      Irene C. Berger,
District Judge. (5:14-cv-14596)


Submitted:   July 20, 2016                 Decided:   August 3, 2016


Before NIEMEYER, AGEE, and HARRIS, Circuit Judges.


Affirmed in part, vacated in part, and remanded by unpublished
per curiam opinion.
Kabil Anton Djenasevic, Appellant Pro Se. Stephen Michael Horn,
Assistant United States Attorney, Charleston, West Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

       Kabil Anton Djenasevic appeals the district court’s orders

accepting     the     recommendations          of   the     magistrate        judge     and

denying relief on his complaint filed under the Federal Tort

Claims Act (FTCA), 28 U.S.C. §§ 1346(b)(1), 2671-2680 (2012),

and denying his request for leave to amend his complaint.

       The district court originally rejected Djenasevic’s request

to   amend    as     moot   based    on    its      dismissal    of     his     original

complaint.        That dismissal was, however, vacated by this court’s

decision in Djenasevic v. U.S. Dep’t of Justice, 604 F. App’x

328 (4th Cir. June 16, 2015) (No. 15-6076).                         On remand, the

court did not directly rule on the request to amend.                             Federal

Rule   of    Civil    Procedure     15(a)(2)        provides    that    “[t]he        court

should freely give leave [to amend] when justice so requires,”

which we have construed to mean “that leave to amend a pleading

should be denied only when the amendment would be prejudicial to

the opposing party, there has been bad faith on the part of the

moving      party,     or   the   amendment         would    have      been     futile.”

Laber v. Harvey, 438 F.3d 404, 426 (4th Cir. 2006) (en banc)

(internal quotation marks omitted).                  Because the district court

has not ruled on the merits of Djenasevic’s request to amend, we

remand      for      the    district      court      to     specifically         address

Djenasevic’s request and any Government response.



                                           3
     Turning to Djenasevic’s FTCA claim, we have reviewed the

record and find no reversible error.         Accordingly, we affirm the

disposition of that claim for the reasons stated by the district

court.   Djenasevic v. U.S. Dep’t of Justice, No. 5:14-cv-14596

(S.D. W. Va. Jan. 11, 2016).

     We dispense with oral argument because the facts and legal

contentions   are   adequately   presented    in   the   materials   before

this court and argument would not aid the decisional process.



                                                         AFFIRMED IN PART,
                                                          VACATED IN PART,
                                                              AND REMANDED




                                   4